FOURNET, Chief Justice.
Inasmuch as the issue presented in the above entitled application for writs is identical with that in the case of State of Louisiana v. John Louis Elie, William Edward Scott and Clifton Styles, bearing No. 50,237 of this Court, then pending before us, consideration of this application has been withheld until final disposition of the latter case; our decision in that case was handed down on February 23, 1970, 255 La. 767, 232 So.2d 507 and is controlling in the instant matter as a rehearing was this day denied therein.
For the reasons assigned in the case of State v. Elie, Scott and Styles, the ruling of the trial judge refusing to submit the motion to recuse the judges of the Ninth ■Judicial District Court for hearing is overruled and it is now ordered, adjudged, and decreed that the Honorable Guy E. Humphries, Jr., Judge of the . Ninth Judicial District, appoint a judge from an adjoining district to try the motion to recuse.
SANDERS, J., having dissented in State v. Elie et al., now concurs.